Citation Nr: 0910525	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-34 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for major depressive 
disorder as secondary to service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1964 to March 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.   


FINDING OF FACT

The preponderance of the evidence does not establish that 
major depressive disorder is secondary to the Veteran's 
service-connected left knee disability; the Veteran's major 
depressive disorder was neither present in service nor 
related to his service. 


CONCLUSION OF LAW

Service connection for major depressive disorder is not 
warrant. 38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran as to which information 
and evidence VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the February 2007 RO decision in the matter, 
VA sent a letter to the Veteran in November 2006 that fully 
addressed all notice elements concerning his major depressive 
disorder claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claim, and appraised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran. VA did 
provide the Veteran with an examination in January 2007.  The 
Veteran contends that the January 2007 examination was 
inadequate, and that another VA examination is necessary to 
determine whether his disability is related to service.  The 
Board disagrees. 

At the time of the January 2007 VA examination, the Veteran 
was found to be an unreliable historian, in part because he 
misrepresented his history of drug abuse.  The examiner 
reported, "[the Veteran] denied using cocaine for the past 
twenty years but his medical records indicated that had used 
cocaine as recently as November of 2006".  The examiner was 
referring to the medical evidence in the Veteran's treatment 
records from VA Central California HCS (VAHCS California).  

The January 2007 examiner stated that he could not delineate 
between the symptoms of depression and history of 
polysubstance abuse, because, as the examiner noted, "if 
[the Veteran] is still using cocaine, this could also be 
causing his depression."  Therefore, the Board finds that 
any additional VA examination would only create cumulative 
and redundant findings, and ultimately, it would not assist 
in the adjudication of the Veteran's claim.  

The Veteran does not contend, and the record does not 
otherwise indicate, that any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the foregoing reasons, the Board therefore finds 
that VA has satisfied its duty to notify and its duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


2.	Service Connection for Major Depressive Disorder 

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  In addition, certain chronic 
diseases, including psychoses, may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury, 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements is considered competent evidence 
when describing the symptoms of a disease or disability or an 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It 
is clear, however, that the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
evidence.  Id., See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen  v. West, 142 F.3d 14341434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  The evidence does not show 
that the Veteran possesses medical expertise and he does not 
argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis 

The Veteran's service records did not indicate any 
psychological complaints, problems or treatment.  The 
Veteran's January 1967 separation examination reflected no 
health abnormalities but for medical conditions associated 
with his left knee.

A December 1992 Narcotic Addict Evaluation report from the 
California Rehabilitation Center is the first evidence of a 
psychological disorder in the Veteran's claims files.  The 
purpose of the evaluation was to determine the Veteran's 
eligibility for substance abuse rehabilitation.  In the 
evaluation report, the examiner reviewed the Veteran's mental 
status and history of psychiatric disorders.  The examiner 
noted that the Veteran reported that he "had experienced a 
problem with depression since the time of the beating by his 
stepson" in May 1991.  The examiner also noted that from 
that assault, the Veteran had sustained several serious 
injuries, including significant head trauma and loss of 
vision in his left eye, which could be associated with the 
Veteran's psychiatric disorder.  The examiner concluded that 
the Veteran had "polysubstance dependence (severe, in 
institutional remission) provisional organic mood syndrome 
(mild, secondary to head injury and drug use with depressed 
features)."  

The Veteran was afforded two psychiatric examinations to 
determine his level of competency, one in May 1994 and the 
other in December 2004.  In both of those examination 
reports, the examiner referenced the Veteran's depression; 
however, neither examiner directly diagnosed the Veteran with 
depression.  The May 1994 examiner noted that the Veteran's 
symptoms included moderate depression, but he diagnosed the 
Veteran with dementia, organic hallucinations syndrome, post-
traumatic stress disorder, and cocaine abuse.  The December 
2004 examiner determined that the Veteran's polysubstance 
disorder was in remission and that he had a mood disorder 
"due to the head injury, mild with depressed features." 

The Veteran's claims file also included his VA mental health 
treatment records.  The Veteran received mental health 
treatment from VA Outpatient Clinic in Tulsa (VAOPC Tulsa) 
from March 2005 to November 2006.  These treatment records 
contain similar findings.  The Veteran attended both private 
and group therapy for his polysubstance abuse problem.  The 
mental health providers noted that the Veteran had a 
depressed mood, and that he isolated himself from others.   
He did not have any suicidal or homicidal ideation. 

A March 2006 "MHIS" Comprehensive Evaluation/Initial 
Treatment Plan at VAOPC Tulsa is also contained in the 
Veteran's claims file.   In that evaluation report, the 
examiner noted that the Veteran's chief complaint was 
depression.  He also noted that the Veteran reported a 
problem with depression "since head injury in 1990's".  The 
examiner diagnosed the Veteran with "major depression 
secondary to medical condition, history of cocaine abuse (in 
early remission)."  The examiner noted that Axis III on the 
DSM IV Diagnosis as "knee pain, head injury". 

In January 2007, the Veteran underwent a VA psychiatric 
examination for his major depressive disorder.  The examiner 
noted that the Veteran had a history of polysubstance abuse, 
and he was not a reliable historian because he misrepresented 
that history.  He noted that the Veteran's "affect and mood 
are abnormal with depressed mood which occurs near-
continuous," but it "does not affect the ability to 
function independently."  The Veteran had poor motivation, 
few interests and impaired concentration.  He was forgetful 
and easily distracted.  There was no indication of panic 
attacks or delusions, but the Veteran showed "signs of 
suspiciousness".  The Veteran's thought processes, judgment 
and abstracting thinking were normal.  



The January 2007 examiner recorded the following: 

"The current diagnosis is Depression Not Otherwise 
Specified other diagnosis for AXIS I is Cocaine 
abuse-questionably in remission [.] The symptoms of 
each mental disorder cannot be delineated from each 
other... it is impossible to say if the cocaine is 
making him depressed or vise versa." 

In regards to whether the Veteran's depression is due to his 
service connected left knee condition, the January 2007 
examiner concluded the following.  Since the examiner was 
uncertain whether the Veteran was still under the influence 
of cocaine or other illegal narcotic, he was "unable to 
determine specifically if the Veteran's depression is due to 
his left knee condition or due to his cocaine use."  See 
Addendum, January 2007 VA Psychiatric Examination. 

The Board finds that this opinion is speculative in nature.  
At best, this VA examiner's opinion provides that the 
Veteran's depressive disorder may be related to his left knee 
condition.  The Board notes that a finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  A number 
of Court cases have provided discussion on this point of 
weighing medical opinion evidence.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship). 

In addition, it is quite significant that all the earlier 
records discussing depression pointed to a head injury as the 
cause.  The December 1992 evaluation report, the December 
2004 VA examination report, and the March 2006 evaluation 
report indicated that that the Veteran's depressive disorder 
is associated with his May 1991 head injury.  In several 
medical reports, the examiner noted that the Veteran 
indicated that his depression began after the May 1991 
incident.  Further, several of the medical records also link 
the Veteran's depression to his polysubstance abuse, and find 
that the Veteran's depression is a symptom of the remission 
of his cocaine addiction.  See May 1994 and December 2004 VA 
examination report.  

Even though the March 2006 examiner diagnosed the Veteran's 
depression as secondary to his medical condition, and then 
listed the general medical condition as including "knee 
pain", the examiner also found that the Veteran's depression 
was related to his "head injury" and his history of cocaine 
abuse.  

In short, the speculative medical evidence of record that 
associates the Veteran's depression to his left knee 
condition is outweighed by the other medical evidence 
mentioned above that relates the Veteran's depression to his 
head injury and history of polysubstance abuse.  The Board 
cannot ignore the fact that the Veteran himself indicated 
that the depression began after the 1991 head injury and the 
fact that the earliest medical evidence regarding psychiatric 
problems and depression pointed to the head injury first.  It 
was not until later that depression was also linked to 
cocaine abuse, and then, most recently, speculatively to the 
left knee disorder.  

Based on the aforementioned, the Board finds that the 
Veteran's major depressive disorder is not secondary to his 
service-connected left knee condition, it was not present in 
service and it is not related to service.  Further, the 
evidence does not show that the Veteran's disability was 
incurred in service, was aggravated by service or a service-
connected disorder, or was related to service in any way. 
Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).
  




ORDER

Entitlement to service connection for major depressive 
disorder to include as secondary to left knee disability is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


